DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  “base layer” should instead be --the base layer-- (multiple instances in claim 7).  Appropriate correction is required.
Claims 9 and 10 are objected to because of the following informalities:  “is a dibenzoate” should instead be --is the dibenzoate-- or --is dibenzoate--.  Appropriate correction is required.
	Claim 12 is objected to because of the following informalities: “base layer” should instead be --the base layer--.
Claim 14 is objected to because of the following informalities: “homopolymer and copolymer” should instead be --homopolymer or copolymer -- (see claim 13 recitation).

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4-5 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation of “optionally a plasticizer” renders the claim indefinite as claim 1, from which the claim depends, requires (“in addition to”) typical plasticizers. Further, it is not clear what is meant by ‘reduces’ and ‘eliminates’ the amount of “general-purpose plasticizer” as the claim does not link the optional plasticizer to the general-purpose plasticizer, or to the ‘typical’ plasticizers of claim 1 and it is therefore not clear i) what is or is not required as present, and further ii) what is reduced (noting that no amounts are recited so ‘reducing’ a non-recited amount has little meaning when no amount is required to begin with) or what is eliminated. This includes claims 4 and 17 as they depend from claim 2.
Regarding claim 5, it is not clear if by “to typical plasticizers used” the claim intended to mean --to the typical plasticizers present-- (or similar). Further, the claim recites ‘processing’ into a final layer or product but sets forth no steps (essentially a recitation of a ‘method of making by making’) and as such appears incomplete for omitting essential steps, such omission amounting to a gap between the steps (see MPEP § 2172.01).
Regarding claim 12, the claim is indefinite as it is not clear what is meant by a “modifier plasticizer” and how such differs from the aii and/or bii plasticizers. Further, the use of ‘or’ renders the claim unclear if both the wear layer and the base layer must meet the 100% recitation or if only one needs to. 
Regarding claim 13, the recitation of “a modifier that is different from the plasticizer” is indefinite as the claim does not specify that the modifier is also a plasticizer only that it is not the plasticizer. As such the metes and bounds of what is meant by ‘modifier’ is not made clear (anything not a plasticizer can meet ‘modifier different from the plasticizer’). This includes claims 14-16 as they depend from claim 13.
Regarding claim 15, there is a lack of antecedent basis for “the traditional plasticizer”. Claim 13, from which claim 15, depends recites no such ‘traditional’ plasticizer’. It is further not clear if the ‘traditional plasticizer’ is referring to the c. plasticizer of claim 13. 
Regarding claim 16, there is a lack of antecedent basis for “the traditional plasticizer”. Neither of claims 13 or 14, from which claim 16, depends recites ‘traditional’ plasticizer’. It is further not clear if the ‘traditional plasticizer’ is referring to the c. plasticizer of claim 13. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “in addition to plasticizers”. As such the claim 2 recitation of “eliminating the need” fails to further limit the claim from which it depends and appears to be improperly broadening.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 contains an identical recitation to claim 4, the claim from which it depends, and therefore fails to in any way further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arendt et al. (US PGPub 2016/0017119).
	Regarding claim 1, Arendt teaches plasticizer blends comprising a benzoate plasticizer or blends thereof as a primary plasticizer in combination with a sufficient amount of a compatibilizing plasticizer ([0022]). Arendt teaches benzoate ester primary plasticizers include diethylene glycol dibenzoate (DEGDB), dipropylene glycol dibenzoate (DPGDB), triethylene glycol dibenzoate (TEGDB), 1,2-propylene glycol dibenzoate (PGDB), and blends thereof ([0008]; [0053]). Arendt teaches the compatibilizing plasticizer is preferably PGDB, dioctyl succinate (DOSx), 3-phenyl propyl benzoate (3-PPB) or combinations thereof ([0054]). Arendt further teaches that the compatibilizing plasticizer is present from about 5 to about 70 wt% of the total plasticizer content ([0055]), and teaches the total amount of plasticizer present in any particular polymer dispersion ranges from about 20 to about 80 phr for one or more thermoplastic, thermoset or elastomeric polymer ([0056]), including PVC and PVC copolymers ([0046]).
	The ‘primary plasticizers’ of Arendt read on and anticipate the instant “modifiers” and the ‘compatibilizing plasticizer’ of Arendt read on and anticipate the instant “typical plasticizers” and the ‘primary plasticizers’ of Arendt read on and anticipate the instant “typical plasticizers” and the ‘compatibilizing plasticizer’ of Arendt, where the preferred PGDB is selected, reads on and anticipates the instant “modifiers”. As such, Arendt anticipates the instant claim taken either way. 
Arendt teaches the plasticizer blends are suitable for use in plastisol formulations and are especially noted as suitable in resilient flooring wear layers ([0043]; [0060]-[0061]; [0095]), and result in excellent properties with respect to viscosity, fusion points, rheology and solvating ([0016]-[0017]; [0029]; [0040]). Furthermore, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
The compositions as taught by Arendt include flooring and flooring wear layers. The recitation that the basic formulation containing said “modifiers” is to be used in luxury vinyl tile formulations does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. (US PGPub 2007/0037926).
Regarding claims 1 and 6, Olsen teaches plasticized PVC compositions, comprising dibutyl terephthalate (DBTP)(instant fast-fusing terephthalates), wherein the DBTP is an advantageous and high-solvating plasticizer for PVC ([0003]) and is used in combination with other plasticizers, including dioctyl terephthalate, etc. ([0006]). Olsen teaches the total amount of plasticizer or plasticizers is from about 40 to 80 phr, wherein the DBTP is present from about 25 to 100 wt% of the total plasticizer ([0006]). Olsen further teaches the PVC is selected from homopolymers and copolymers of PVC ([0004]).
Olsen teaches the plasticized PVC formulations are suitable for use in floor covering applications ([0003]) and result in excellent viscosity properties of the resultant plastisol ([0011]). Furthermore, it is noted that a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
The compositions as taught by Olsen include flooring covering applications. The recitation that the basic formulation containing said “modifiers” is to be used in luxury vinyl tile formulations does not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compounds or compositions (see In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)). Furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)).


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Arendt et al. (US PGPub 2016/0017119) as set forth above or, in the alternative, under 35 U.S.C. 103 as obvious over Arendt et al. (US PGPub 2016/0017119) as evidenced by Chen (US PGPub 2018/0135313).
Regarding claims 2, 4 and 13-17, Arendt teaches the compositions as set forth in claim 1 above. As noted, Arendt teaches the plasticizer blends are suitable for use in PVC plastisol formulations and are especially noted as suitable in resilient flooring wear layers ([0043]; [0060]-[0061]; [0095]). Arendt teaches the plastisols comprise the noted plasticizer combination, and the noted PVC homo- and co-polymers, and further may comprise additives including organic diluents, conventional additives, antioxidants, oils, surfactants, heat stabilizers, surfactants, fillers, waxes, etc. in amounts of about 0.1 to about 75 parts ([0060]). Arendt teaches the compatibilizing plasticizer is present from about 5 to about 70 wt% of the total plasticizer, depending, and aids in solvating the primary plasticizer, etc. (instant reduces (claim 2)) and teaches the total amount of plasticizer present in any particular polymer dispersion ranges from about 20 to about 80 phr based on 100 parts polymer ([0056]; [0046]). It is additionally noted that Arendt teaches PGDB suitable as both the primary plasticizer and the compatibilizing plasticizer (instant eliminates (claim 2)). 
Arendt teaches resilient flooring wear layers and flooring in general. As such, Arendt meets the intended use preamble limitation of a luxury vinyl tile formulation (claim 2) and meets the instant vinyl floor covering (claims 4 and 17). In the alternative, given Arendt expressly teaches the compositions as suitable for resilient flooring wear layers it would have been obvious to one of ordinary skill in the art to utilize the composition of Arendt in luxury vinyl tile formulations with a more than reasonable expectation of success. Chen evidences that known applications in the flooring industry for plasticized PVC compositions, including wear layer compositions, are LVT applications ([0003]; [0026]; [0064]). 


Claims 2, 4, 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Olsen et al. (US PGPub 2007/0037926) as set forth above or, in the alternative, under 35 U.S.C. 103 as obvious over Olsen et al. (US PGPub 2007/0037926) as evidenced by Chen (US PGPub 2018/0135313).
Regarding claims 2, 4 and 13-17, Olsen teaches the compositions as set forth in claim 1 above. As noted, Olsen teaches the plastisols are noted as as suitable in flooring products ([0003]). Olsen teaches the plastisols comprise the noted plasticizer combinations, and the noted PVC homo- and co-polymers, and further may comprise additives including stabilizers ([0007]), anti-oxidants, light stabilizers, fire retardants, etc. ([0010]). Olsen teaches the DBTP high solvating plasticizer is present from about 10 to about 100 wt% of the total plasticizer, depending on combination with other plasticizers (instant reduces and instant eliminates (claim 2)) and teaches the total amount of plasticizer present in the polymer plastisol ranges from about 40 to about 80 phr based on 100 parts polymer ([0006]).  
Olsen teaches PVC flooring applications in general. As such, Olsen meets the intended use preamble limitation of a luxury vinyl tile formulation (claim 2) and meets the instant vinyl floor covering (claims 4 and 17). In the alternative, given Olsen expressly teaches the compositions as suitable for flooring coverings it would have been obvious to one of ordinary skill in the art to utilize the composition of Olsen in luxury vinyl tile formulations with a more than reasonable expectation of success. Chen evidences that known applications in the flooring industry for plasticized PVC compositions, including wear layer compositions, are LVT applications ([0003]; [0026]; [0064]). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.

Claims 5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arendt et al. (US PGPub 2016/0017119) and further in view of Chen (US PGPub 2018/0135313).
Regarding claim 5, Arendt teaches the compositions as set forth in claim 1 above. As noted, Arendt teaches the plasticizer blends are suitable for use in PVC plastisol formulations and are especially noted as suitable in resilient flooring wear layers ([0043]; [0060]-[0061]; [0095]).  Arendt teaches methods of forming the blends/formulations and exemplifies using the plastisol formulation in producing a wear layer formulation ([0095]). 
Arendt teaches resilient flooring wear layers and flooring in general. Arendt does not specifically teach a luxury vinyl tile formulation which is processed into a final layer or product. However, Chen teaches similar plasticized PVC compositions and teaches such are suitable in the manufacturing of LVT formulations and surface coverings thereof, and teaches processing final layers or products (abstract; [00003]; [0015]; [0026]; [0030]-[0066]; [0067]). Chen and Arendt are analogous art and are combinable because they are concerned with the same field of endeavor, namely flooring wear layers comprising plasticized PVC compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to produce the layers/products as taught by Chen using the formulations of Arendt and would have been motivated to do so as Arendt specifically teaches uses include flooring and wear layer products and further as Chen teaches typical manufacturing procedures for forming LVTs using plasticized PVC formulations, including wear layers. 
Regarding claim 7, Arendt teaches the compositions as set forth in claim 1 above. As noted, Arendt teaches the plasticizer blends are suitable for use in PVC plastisol formulations and are especially noted as suitable in resilient flooring wear layers ([0043]; [0060]-[0061]; [0095]).  Arendt teaches methods of forming the blends/formulations and exemplifies using the plastisol formulation in producing a wear layer formulation ([0095]). 
Arendt teaches resilient flooring wear layers and flooring in general. Arendt does not specifically teach a luxury vinyl tile which comprises a wear layer and a base layer  as claimed. However, Chen teaches similar plasticized PVC compositions and teaches such are suitable in the manufacturing of LVT formulations and surface coverings thereof, and teaches forming LVTs which comprise a wear layer and a base layer (abstract; [00003]; [0015]; [0026]; [0030]-[0066]; [0067]).  Chen teaches typical LVT flooring wherein the wear layer comprises PVC, 18-32 phr plasticizer and other additives ([0026]; Table 1) and teaches the base layer comprises PVC, 25-35 phr plasticizer, 300-400 phr filler and other additives ([0034]-[0039]; Table 3; see also Table 4). Chen and Arendt are analogous art and are combinable because they are concerned with the same field of endeavor, namely flooring wear layers comprising plasticized PVC compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to produce and LVT having a base layer and a wear layer as taught by Chen using the wear layer formulations of Arendt and would have been motivated to do so as Arendt specifically teaches uses include flooring and wear layer products and further as Chen teaches typical LVT products comprising plasticized PVC formulations for both base and wear layers.  
Regarding claim 8, Arendt in view of Chen renders obvious the LVT as set forth in claim 7 above. Arendt further teaches that the compatibilizing plasticizer is present from about 5 to about 70 wt% of the total plasticizer content ([0055]).
Regarding claims 9 and 10, Arendt in view of Chen renders obvious the LVT as set forth in claim 7 above.
Arendt teaches the combination of primary plasticizers and a compatibilizing plasticizer, wherein 1,2-propylene glycol dibenzoate (PGDB) is a preferred compatibilizing plasticizer. Arendt does not specifically teach the primary plasticizer as selected from dioctyl terephthalate. However, Chen teaches known primary plasticizers for both the base and wear layers include DOTP ([0026]; [0038]). Arendt and Chen are combinable as set forth above. At the time of filing a person having ordinary skill in the art would have found it obvious to select the known primary plasticizer DOTP of Chen as the primary plasticizer compatibilized by the compatibilizing plasticizer of Arendt and would have been motivated to do so as Arendt teaches combinations of primary plasticizers with compatibilizing plasticizers are advantageous, for the reasons noted above (see claim 1). 
Regarding claim 12, Arendt teaches the compositions as set forth in claim 1 above and incorporated herein by reference. As noted, Arendt teaches the plasticizer blends are suitable for use in PVC plastisol formulations and are especially noted as suitable in resilient flooring wear layers ([0043]; [0060]-[0061]; [0095]).  Arendt teaches methods of forming the blends/formulations and exemplifies using the plastisol formulation in producing a wear layer formulation ([0095]). As noted Arendt teaches that the compatibilizing plasticizer is present from about 5 to about 70 wt% of the total plasticizer content ([0055]).
Arendt teaches resilient flooring wear layers and flooring in general. Arendt does not specifically teach a luxury vinyl tile which comprises a wear layer and a base layer  as claimed. However, Chen teaches similar plasticized PVC compositions and teaches such are suitable in the manufacturing of LVT formulations and surface coverings thereof, and teaches forming LVTs which comprise a wear layer and a base layer (abstract; [00003]; [0015]; [0026]; [0030]-[0066]; [0067]).  Chen teaches typical LVT flooring wherein the wear layer comprises PVC, 18-32 phr primary plasticizer, heat stabilizer and other additives ([0026]; Table 1) and teaches the base layer comprises PVC, 25-35 phr primary plasticizer, 300-400 phr filler, heat stabilizer (i.e. complex soap system; readable over instant heat stabilizer and instant dispersant), a co-heat stabilizer (i.e. an epoxidized soybean oil; readable over instant heat stabilizer and instant lubricant) and other additives ([0034]-[0039]; Table 3; see also Table 4). Chen and Arendt are analogous art and are combinable because they are concerned with the same field of endeavor, namely flooring wear layers comprising plasticized PVC compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to produce and LVT having a base layer and a wear layer as taught by Chen using the formulations of Arendt and would have been motivated to do so as Arendt specifically teaches uses include flooring and wear layer products and further as Chen teaches typical LVT products comprising plasticized PVC formulations for both base and wear layers.  


Claims 5, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US PGPub 2007/0037926) and further in view of Chen (US PGPub 2018/0135313).
Regarding claim 5, Olsen teaches the compositions as set forth in claim 1 above. As noted, Olsen teaches the plasticized PVC formulations are suitable for use in floor covering applications ([0003]). Olsen teaches methods of formulating the plastisols ([0012]). 
Olsen teaches floor covering in general. Olsen does not specifically teach a luxury vinyl tile formulation which is processed into a final layer or product. However, Chen teaches similar plasticized PVC compositions and teaches such are suitable in the manufacturing of LVT formulations and surface coverings thereof, and teaches processing final layers or products (abstract; [00003]; [0015]; [0026]; [0030]-[0066]; [0067]). Chen and Olsen are analogous art and are combinable because they are concerned with the same field of endeavor, namely flooring comprising plasticized PVC compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to produce the layers/products as taught by Chen using the formulations of Olsen and would have been motivated to do so as Olsen teaches known uses of the formulations in floorings and further as Chen teaches typical manufacturing procedures for forming LVTs using plasticized PVC formulations, including wear layers. 
Regarding claims 7 and 11, Olsen teaches the compositions as set forth in claim 1 above. As noted, Olsen teaches the plasticized PVC formulations are suitable for use in floor coverings ([0003]). Olsen teaches methods of forming the blends/formulations ([0012]).
Olsen teaches floor covering in general. Olsen does not specifically teach a luxury vinyl tile which comprises a wear layer and a base layer  as claimed. However, Chen teaches similar plasticized PVC compositions and teaches such are suitable in the manufacturing of LVT formulations and surface coverings thereof, and teaches forming LVTs which comprise a wear layer and a base layer (abstract; [00003]; [0015]; [0026]; [0030]-[0066]; [0067]).  Chen teaches typical LVT flooring wherein the wear layer comprises PVC, 18-32 phr plasticizer and other additives ([0026]; Table 1) and teaches the base layer comprises PVC, 25-35 phr plasticizer, 300-400 phr filler and other additives ([0034]-[0039]; Table 3; see also Table 4). Chen and Olsen are analogous art and are combinable because they are concerned with the same field of endeavor, namely flooring comprising plasticized PVC compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to produce and LVT having a base layer and a wear layer as taught by Chen using the formulations of Olsen and would have been motivated to do so as Olsen specifically teaches uses include flooring and further as Chen teaches typical LVT products comprising plasticized PVC formulations for both base and wear layers.  
Regarding claim 8, Olsen in view of Chen renders obvious the LVT as set forth in claim 7 above. Olsen further teaches the DBTP high solvating plasticizer is present from about 10 to about 100 wt% of the total plasticizer, depending on combination with other plasticizers ([0006]). 
Regarding claim 12, Olsen teaches the compositions as set forth in claim 1 above and incorporated herein by reference. As noted, Olsen teaches the plasticized PVC formulations are especially suitable for floor covering applications ([0003]).  Olsen teaches methods of forming the blends/formulations ([0012]). As noted Olsen teaches the DBTP high solvating plasticizer is present from about 10 to about 100 wt% of the total plasticizer, depending on combination with other plasticizers ([0006]).
Olsen teaches flooring in general. Olsen does not specifically teach a luxury vinyl tile which comprises a wear layer and a base layer  as claimed. However, Chen teaches similar plasticized PVC compositions and teaches such are suitable in the manufacturing of LVT formulations and surface coverings thereof, and teaches forming LVTs which comprise a wear layer and a base layer (abstract; [00003]; [0015]; [0026]; [0030]-[0066]; [0067]).  Chen teaches typical LVT flooring wherein the wear layer comprises PVC, 18-32 phr primary plasticizer, heat stabilizer and other additives ([0026]; Table 1) and teaches the base layer comprises PVC, 25-35 phr primary plasticizer, 300-400 phr filler, heat stabilizer (i.e. complex soap system; readable over instant heat stabilizer and instant dispersant), a co-heat stabilizer (i.e. an epoxidized soybean oil; readable over instant heat stabilizer and instant lubricant) and other additives ([0034]-[0039]; Table 3; see also Table 4). Chen and Olsen are analogous art and are combinable because they are concerned with the same field of endeavor, namely flooring comprising plasticized PVC compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to produce and LVT having a base layer and a wear layer as taught by Chen using the formulations of Olsen and would have been motivated to do so as Olsen specifically teaches uses include flooring and further as Chen teaches typical LVT products comprising plasticized PVC formulations for both base and wear layers.  

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767